Title: To George Washington from Bushrod Washington, 31 October 1786
From: Washington, Bushrod
To: Washington, George



[31 October 1786]

The motives which gave birth to the Society, were these. We conceived, that in a government where the voice and sentiments of the people are delivered by representation, the few who are elected to speak these sentiments are the servants of the electors; that in grand points of national concern, the people are the best judges of their wants, their own interests, and can more sensibly feel those evils, which they wish to be corrected; that upon these two principles they have a right to instruct their delegates; and that silence at a time when they had reason to apprehend a conduct in these servants contrary to their wishes would be highly criminal. We thought that an appearance of corruption was discoverable in the mass of the people, or, what is as bad, a total insensibility to their public interest. Persuaded of this, and equally convinced that this inattention proceeded more from the want of information than from want of real virtue, a number of the principal gentlemen in these four counties determined to assemble, for the purpose of inquiring and deliberating upon such subjects as were of the most interesting consequence, and to communicate their sentiments to the people in the form of instructions; which, if approved by them, are signed and sent to their delegates; if otherwise, they continue only the opinion of a few, and can have no weight.

The people’s attention being thus awakened to their public concerns, they are led to investigate the causes of those evils which oppress them, and to endeavor by some method to relieve them. The most uninquiring mind must, when put in action, perceive that the defect is either in the manners of the people, or in the misconduct of those, who, being intrusted to form salutary laws, have adopted the most destructive measures. The evil when seen may easily be removed; and unless the majority of the people are vitiated, which can hardly be the case, they would certainly be led to apply the only two possible remedies; the one, to exert more zeal in making a judicious choice of delegates; the other, to reform their manners. I am fully convinced that nothing could be more effective of the prosperity of this country, than the method you have pointed out of electing honest and able representatives. To recommend this to the attention of the people is a principal object with this Society.
Thus you will perceive, that this institution assumes no other power, than that of recommending to the people an attention to their own interests, and of furnishing them with the sentiments and opinions of a few, which they may either reject or adopt. It is true, that a few designing men might creep into these societies; but I should hope that a majority will be virtuous. If this should be the case, their recommendation may have happy consequences; if the majority should unhappily be vicious, they are but the opinions of a few expressed collectively. In this, however, I am resolved, that as soon as I perceive that other motives than those of the public good influence their conduct, I will quit them.
